DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
The claim objections cited in the last office action that was mailed 10/29/2020 because of the duplication of claims is withdrawn due to the Claim Amendments (filed 01/12/2021) and Supplemental Claim Amendment (filed 01/25/2021) cancelling claims 8-9.

Response to Supplemental Amendments and Remarks
Applicant’s Claim Amendments (filed on 01/12/2021) and Supplemental Claim Amendment (filed on 01/25/2021), with respect to the 112(b) rejection of claim 7 (rolled into independent claim 1 in the Supplemental Claim Amendments) that was cited in the office action, mailed 10/29/2020, is persuasive in amending the structure limitation of the foil layer in accordance with amended independent claim 1 (filed on 01/12/2021). The 112(b) rejection of claim 7 is withdrawn.
Applicant’s Supplemental Amendments and Remarks, filed 01/25/2021, with respect to amended independent claim 1, as recommended by the Examiner in the Examiner initiated Interview on 01/25/2021, has been fully considered and is persuasive. Amending independent claim 1 to further define the structurally limitation of the foil layer by rolling-up the limitations of objected claim 7 (objective claim based on the following references: Pope {US 5,796,042}; Chen {US 2009/0272570 A1}; and Delalle {US 5,558,538}) “the layer of foil being in abutment with the shield layer and the outer protective sheath”. The 103 rejection of the claims that was cited in the last office action, mailed 10/29/2020, has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.            
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a method of constructing a coaxial cable, comprising: …braiding the shield layer at least in part from hybrid yarn including at least one electrically conductive wire filament twisted or served with at least one nonconductive filament …the layer of foil being in abutment with the shield layer and the outer protective sheath, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims claims 2-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847